Opinion by
Johnson, J.
At the trial it was stipulated that the merchandise consists of pimientos, packed in brine, similar in all material respects to those involved in Von Bremen, Asche, De Bruyn, Inc. v. United States (64 Treas. Dec. 269, T. D. 46643) and that the net drained weight of the pimientos herein is 38.22 pounds per case. In accordance with stipulation and following the decision cited, it was held that the merchandise is properly dutiable upon the basis of the net drained weight of 38.22 pounds per case at 6 cents per pound under paragraph 775, as claimed.